COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Marcus Tyrone Grant v. The State of Texas

Appellate case number:    01-21-00340-CR

Trial court case number: 20-12-17503

Trial court:              506th District Court of Waller County

       Appellant’s Motion for Rehearing is denied.

     All other pending motions, including Appellant’s Motion for Leave to File Amended
Argument and his Motion for Injunctive Relief, are dismissed for lack of jurisdiction.

       It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting for the Court


Date: November 4, 2021

Panel consists of Justices Kelly, Hightower, and Farris.